Citation Nr: 1131106	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-03 150	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file.  At the hearing, it was clarified that the matters on appeal are those listed on the preceding page; also, the Veteran sought, and was granted, a 30 day abeyance period for submission of additional evidence.  That period of time has lapsed, and no additional evidence was received.  

The matter of the rating for lumbosacral strain is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b) 5107 (West 2002); 38 C.F.R. § 3.30, 3.304 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor its impact in this matter.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability;  (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: A layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran contends that his tinnitus resulted from exposure to noise trauma in service.  He has stated "I have had constant ringing in my ears since Vietnam."  His service treatment records (STRs) include an August 1968 STR that shows that the Veteran was treated for malaria with Quinine Sulfate and subsequently suffered from cinchonism (a condition of poisoning caused by injudicious use of cinchona bark or its alkaloids (to include Quinine) characterized by manifestations that include tinnitus).  See Dorland's Illustrated Medical Dictionary, 30th Ed. (2003) pp. 366, 1558.  His service records show that he served in combat, and was awarded a Bronze Star Medal with Combat "V" device, and a Purple Heart Medal with a gold star for injuries he sustained in action in the Republic of Vietnam.  It may readily be conceded that he had substantial exposure to combat noise trauma in service.  He is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

On November 2007 VA audiological evaluation, the Veteran reported that his tinnitus started about 10 years ago.  The examiner opined, in part:

"Tinnitus is not caused by or a result of active duty.  There is no evidence documenting that tinnitus was incurred in or aggravated by military service, nor medical evidence that this condition manifested to a compensable degree within one year following discharge from military service.  There is no current ear-related service connected condition which would support a relationship between tinnitus onset and military service."

At the Travel Board hearing the Veteran testified that he has experienced ringing in his ears since service.  He cited to the notation of cinchonism in service.

The denial of the Veteran's claim of service connection for tinnitus has been based essentially on the November 2007 VA examiner's opinion indicating, in essence, that because tinnitus was not noted in service, to include on separation examination it was unrelated to the Veteran's service.  The examiner did not note the notation of cinchonism in the Veteran's STRs.  The Veteran's accounts of tinnitus beginning in service and continuing since clearly have not been considered under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b).  Cinchonism (manifestations of which include tinnitus) was reported in service.  The Board finds no reason to question the credibility of the Veteran's accounts of continuity of tinnitus since service.   All of the requirements for establishing entitlement to service connection for tinnitus are met (see Savage v. Gober, 10 Vet. App. 488, 496 (1997)); service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

At the outset, the Board notes that the 20 percent rating currently assigned for the Veteran's low back disability has been in effect since October 1970, and is "protected" (i.e., may not be reduced).  See 38 C.F.R. § 3.951(b).  This appeal stems from a claim for increase filed in August 2007.  A February 2008 rating decision continued the 20 percent rating; and a January 2009 rating decision resumed the 20 percent rating(upon termination of a temporary total (convalescent) rating) effective November 1, 2008.  [The January 2009 rating decision also awarded the Veteran a total disability based on individual unemployability rating, effective July 9, 2008.]

At the June 2011 Travel Board hearing, the Veteran testified that his low back disability had increased in severity.  He stated that he was having difficulty bending and moving.  It was also noted that he has been receiving Social Security disability benefits for his low back since December 2008.  A review of the record found an SSA award letter; however, medical records considered by SSA in conjunction with that award are not associated with the claims file, and have not been sought.  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Inasmuch as the SSA records are constructively of record, and may contain information pertinent to the matter on appeal, they must be secured.  

Furthermore, the Veteran has not been evaluated by VA for his low back since November 2007.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

Finally, as was noted, a January 2009 rating decision assigned a temporary total (convalescent) rating, as the Veteran underwent low back surgery.  The Veteran testified that he was last examined by his private physician in January 2009.  Complete records from the low back surgery to include follow up as well as the January 2009 examination do not appear to be associated with the claims file.  Records of such treatment are pertinent evidence which must be secured.

[The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in conjunction with a claim for increase (to include identifying information and releases) is not furnished within one year after the date of request, the claim will be considered abandoned.]  He is also reminded that ultimately it is his responsibility to ensure that private pertinent records are received.

As the Veteran has not identified any pertinent VA treatment records that remain outstanding, but indicated at the June 2011 Travel Board hearing that his low back treatment is provided by a private physician, development for VA treatment records is not indicated.

Accordingly, the case is REMANDED for the following:

1. The RO should secure from SSA complete copies of the medical records that were considered in connection with the Veteran's award of disability benefits by SSA.   

2. The RO should also ask the Veteran to identify all providers of treatment he has received for his low back disability since his July 2008 lumbar decompression surgery, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if records from any provider he identifies are not received pursuant to the RO's request.  In conjunction with this development the Veteran should be reminded of the provisions of 38 C.F.R. § 3.158(a).  If he does not provide the identifying information and releases sought, the claims must be further processed (as abandoned) under 38 C.F.R. § 3.158(a).  

3. After the development sought above is completed (i.e., if the claim is not dismissed as abandoned), the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected low back disability.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner must be provided a copy of the criteria for rating disabilities of the spine, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  The examiner must explain the rationale for all opinions given. 

4. The RO should then readjudicate the claim.  If it remains denied (or dismissed as abandoned), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


